Citation Nr: 1704600	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  08-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased (compensable) evaluation for syphilis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from January 1984 to August 1991.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

When this case was most recently before the Board in February 2014, it was remanded for further development.  It is now before the Board for further appellate action.

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Board observes that a note in the file indicates that the Veteran was unable to attend a September 2010 Board video hearing due to illness.  Neither the Veteran nor his representative (including in the detailed November 2011 written brief presentation) has requested that another hearing be scheduled.

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran is currently in receipt of a TDIU, effective April 2009.


FINDINGS OF FACT

The Veteran is not shown to have evidence of active infection of syphilis nor of any residual disability currently attributed to his service connected syphilis.






CONCLUSION OF LAW

The criteria for a compensable rating for residuals of syphilis have not been met or approximated.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.88b, Diagnostic Code 6310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duty to notify was satisfied by a letter dated in February 2007.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Records were also obtained from the Social Security Administration (SSA).  VA examinations have been conducted, and the Board finds that they are adequate in that they were conducted by neutral, skilled providers who reviewed the Veteran's history and conducted appropriate examinations prior to rendering their findings and opinions. 

Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the Veteran for the Board to proceed to a final decision in this appeal.

Analysis

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

Under VA regulations, separate disabilities arising from a single disease entity are to be rated separately.  See 38 C.F.R. § 4.25; see also Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  However, the evaluation of the same disability under various diagnoses is to be avoided.  See 38 C.F.R. § 4.14; Fanning v. Brown, 4 Vet. App. 225 (1993). 

Where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern. 38 C.F.R. §§ 4.1, 4.2 (2016); see also Francisco v. Brown, 7 Vet. App. 55 (1994). In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court held that "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Thus in deciding the claim below, the Board has considered whether different ratings may be warranted for different time periods based on the evidence of record.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

The Veteran appeals the RO's denial of a compensable rating for residuals of syphilis, which is rated under 38 C.F.R. § 4.88b, Diagnostic Code 6310.  Diagnostic Code 6310 indicates that for syphilis and other treponemal infections, the complications of nervous system, vascular system, eyes, or ears are to be rated.  (See DC 7004, syphilitic heart disease, DC 8013, cerebrospinal syphilis, DC 8014, meningovascular syphilis, DC 8015, tabes dorsalis, and DC 9301, dementia associated with central nervous system syphilis).

By way of background, the RO granted service connection for syphilis in February 2003 and assigned a noncompensable evaluation.  The Veteran filed a claim for a compensable evaluation in December 2006.

The Veteran believes that certain symptoms that he is experiencing are due to his service-connected syphilis.  
The Veteran reports that he has residuals of syphilis which include pain in knees and arms.  See February 2012 statement by Veteran.  The Veteran reported pain in arms and numbness in arms and legs and that his vision and memory had diminished.  See January 2012 statement by the Veteran.  He explained that he doubled his dose of pain medication for his arms and knees and also took hydrocodone to deal with pain in his joints.  He also reported that his vision was to the point that he can barely do any driving in the night or daytime.  

In May 2007, the Veteran was afforded a VA examination for syphilis.  He was found to have a blood test showing he was positive for syphilis upon discharge from the military.  A penicillin injection was given at that time.  The Veteran reported that he was tested again in 1994, 1997, 2001 and 2006 and the tests were all positive for syphilis.  He noted that he received penicillin injections each time he tested positive, but he reported that he was asymptomatic.  During the examination, the Veteran reported that two years prior, he was having symptoms of myalgia and arthralgia with memory loss.  The examiner concluded that the disease activity was questionable at that time due to the pending spinal tap test.  This spinal test proved to be negative.  A neurologist evaluation also noted that he did not have clinical evidence of neurosyphilis.  

During the August 2007 PTSD examination, the Veteran reported diminished analytical skills, throbbing of joints, and numbness of the toes.  The examiner noted that although neurosyphilis had been entertained as a possible cause of cognitive problems, this was ruled out.

A December 2007 VA treatment record notes that a spinal tap noted that TS and VDRL were negative and WBC count was 0.  Neurosyphilis was ruled out.  

A January 2008 VA treatment record noted a diagnosis of latent syphilis.  He had positive RPR, but the Veteran had negative MHATP.  The provider noted that the Veteran had been treated multiple times and no further treatment was required.

A July 2008 VA treatment record notes that he had a lumbar puncture which showed no WBCs and VDRL was negative.  The physician concluded that the Veteran did not have neurosyphilis.  The physician also noted that because his MHA-TP was negative, he was concerned that RPR might have been a false positive.  The record also noted that he had been treated with penicillin a few times and once with doxycycline.

In his October 2008 substantive appeal, the Veteran reported trouble with his joints, toe numbness and problems concentrating.  The Veteran explained that syphilis had impaired his ability to do certain work as well as the emotional stress.  The Veteran alleges that because he was not properly treated on active duty, he had symptoms such as pain in joints, abdominal pain, numbness in toes and depression. 

The Veteran was afforded a VA examination for evaluation of syphilis residuals in February 2010.  Although acknowledging the Veteran's reports of muscle pain in his calves and triceps regions, the examiner concluded that the Veteran had a history of syphilis with no active infection currently.  

In August 2010, the Veteran reported that during his VA examination for his eyes, the physician stated that his side vision was damaged which could be a result of long term syphilis untreated.

In January 2016, the Veteran was afforded a VA examination for syphilis.  The examination noted that he was treated with penicillin for syphilis in 1991, 1997, and 2001.  In 2006, he was told that he had neurosyphilis and latent syphilis and was treated with penicillin.  He had a spinal tap in 2007 and was told that the results were good and syphilis was not detected.  The Veteran also reported that he has hepatitis C and is following-up currently with the infectious disease clinic for hepatitis C and syphilis.  He was diagnosed with hepatitis C in 2002 but had never been treated.  He wants to get treated for hepatitis C but was told that he had to stop drinking alcohol.  He noted that he has not had alcohol since November 2010.  He reported joint pain/stiffness and muscle pain (described as throbbing) in both arms and legs that are more prevalent in cold weather.  He reported his symptoms began around 2005.  He also reported that he has diabetic neuropathy in both legs with symptoms of numbness in the fingertips.  He also explained that he had cataracts in both eyes but would be getting those removed the following week.  He also noted memory problems.  For example, he explained that he forgets the main characters in a movie.  He reported that his IQ had diminished from 130 to 108 and was told that this could be due to age.  The examiner noted that he had inactive syphilis and that it had been inactive since July 11, 2007.  The examiner explained that the Veteran's latent syphilis was unlikely the cause of the joint and muscle pain and that his nonservice-connected hepatitis C was a much more likely cause because this was a chronic condition with a persistently elevated hepatitis C viral load verses his syphilis which has been treated several times.  Also the Veteran has diabetes and diabetic neuropathy which can cause joint and muscle pain.  Regarding his vision issues, he was afforded a VA eye exam in March 2010 which noted, "no ocular sequelae of syphilis found in either eye."  The Veteran's last eye exam of record dated in August 2015 noted diabetes without retinopathy, cataracts both eyes, and presbyopia both eyes.  None of these conditions are generally recognized as sequelae of syphilis.  The examiner also found that the Veteran's memory may be diminished from his youth, but his recall of his medical history was very good.  The examiner found little evidence of any significant memory loss.  The memory loss that he described was consistent with age related changes.

The Veteran believes that his muscle pain and stiffness, eye problems and memory loss are due to residuals of syphilis.  As to whether the Veteran is competent to opine that his symptoms are related to his service-connected syphilis, lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana v. Shinseki, 24 Vet. App. 428, 433, n. 4 (2011).  In this case, the Veteran's testimony as to whether his symptoms are related to syphilis is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Compare Jandreau, 492 F.3d at 1376 (lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 303, 308-9 (2007); Falzone v. Brown, 8 Vet. App. 398, 403 (1995) (lay person competent to testify to pain and visible flatness of his feet); with Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) ("It is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n.4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  See also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir.2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).

Although the Veteran is competent to testify to the symptoms he is experiencing, the probative value of his general lay assertions are of lesser probative value than the specific and reasoned opinions of trained health care professionals discussed above.  

For instance, the February 2010 and January 2016 examiners both concluded that the Veteran did not have an active infection of syphilis.  In a 2007 examination, the Veteran reported that two years prior, he was having symptoms of myalgia and arthralgia with memory loss.  The examiner determined that a lumbar puncture was needed to determine if these symptoms were due to syphilis.  A lumbar puncture and neurological examination were both conducted.   Based on the lumbar puncture, the physician concluded that the Veteran did not have neurosyphilis.   The neurologist evaluation also found that he did not have clinical evidence of neurosyphilis. 

The Veteran also contends that a VA physician remarked that he could have side vision damage to due to long term untreated syphilis.  This opinion is speculative in nature.  The fact that an opinion is relatively speculative in nature also limits its probative value.  See also Warren v. Brown, 6 Vet. App. 4, 6 (1993) (a doctor's 
statement framed in terms such as "could have been" is not probative).  Furthermore, although the Veteran has been diagnosed with syphilis on several occasions since his initial diagnosis during service, the Veteran's own statements and the VA treatment records show that he was treated with penicillin each time his blood tests were positive for syphilis.  Therefore, there does not appear to be a history of untreated syphilis.  Also, the January 2016 examiner concluded that none of the eye conditions noted in the August 2015 examination report are generally recognized as sequelae of syphilis.  

The Board finds the January 2016 examination report to be highly probative because the examiner reviewed the Veteran's treatment records, conducted an examination which included a thorough interview of the Veteran and provided a detailed rationale for his opinion.  The examiner explained why his symptoms were not related to his service-connected syphilis.  In summary, the preponderance of the evidence shows that the symptoms claimed by the Veteran are not manifestations or residuals of syphilis.  

The Board finds that the weight of the competent and probative evidence demonstrates that the Veteran has no manifestations or residuals of syphilis.  For these reasons, the criteria for a compensable rating are not met for syphilis.


Extraschedular consideration

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321 (b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321 (b)(1); Thun, 22 Vet. App. at 116. 

In this case, the schedular evaluation is not inadequate.  As noted, there is no evidence of active infection or residual disability referable to the syphilis.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not warranted. 


ORDER

Entitlement to a compensable rating for residuals of syphilis is denied.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


